Concurring Opinion by
Judge Mencer :
I concur that under the facts of this case the claimants’ unemployment in question was the result of a lockout.
However, I would point out that the board of school directors of each school district is given the discretion of fixing the date of the beginning of the school term. Section 1504(a) of the Public School Code of 1949, Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §15-1504(a). In a case where such discretion was exercised in good faith, school employees’ summer break could certainly be extended and school employees would be ineligible for unemployment compensation benefits during the extended summer recess period. Section 402.1 of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, added by Section 5 of the Act of July 6,1977, P.L. 41, 43 P.S. §802.1.
Judge Williams, Jr. joins in this concurring opinion.